1

2

3

4

5

6

7

8

9                                      UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    FRANK BACA,                                        Case No. 1:15-cv-01916-DAD-JDP
13                        Plaintiff,
14            v.                                         ORDER SETTING SETTLEMENT
                                                         CONFERENCE
15    MARTIN BITER, et al.,
                                                         Date: January 17, 2020
16                        Defendants.                    Time: 9:30 a.m.
                                                         Place: Courtroom 9 (SAB)
17                                                       Before the Honorable Stanley A. Boone
18          Frank Baca (“Plaintiff”) is a state prisoner proceeding through counsel with this civil

19   rights action pursuant to 42 U.S.C. §1983. The Court has determined that this case will benefit

20   from a settlement conference. Therefore, this case will be referred to Magistrate Judge Stanley A.

21   Boone to conduct a settlement conference at the U. S. District Court, 2500 Tulare Street, Fresno,

22   California 93721 in Courtroom #9 on January 17, 2020 at 9:30 a.m. The Court will issue the

23   necessary transportation order in due course.

24          The court puts the parties on notice that if Plaintiff has any outstanding criminal

25   restitution obligations, fines and/or penalties, these settlement negotiations shall not be geared

26   towards what the restitution obligation is, but what the value of the case itself is to each side,

27   irrespective of any outstanding restitution obligation.

28          In accordance with the above, IT IS HEREBY ORDERED that:

                                                         1
1

2            1. This case is set for a settlement conference before Magistrate Judge Stanley A. Boone

3                on January 17, 2020, at 9:30 a.m. at the U. S. District Court, 2500 Tulare Street,

4                Fresno, California 93721 in Courtroom #9.

5            2. A representative with full and unlimited authority to negotiate and enter into a binding

6                settlement on the defendant’s behalf shall attend in person.1

7            3. Those in attendance must be prepared to discuss the claims, defenses and damages.

8                The failure of any counsel, party or authorized person subject to this order to appear in

9                person may result in the imposition of sanctions. The manner and timing of Plaintiff’s

10               transportation to and from the conference is within the discretion of CDCR.

11           4. Each party shall provide a confidential settlement statement no later than January 10,

12               2020 to the following email address: saborders@caed.uscourts.gov. Parties shall

13               also file a Notice of Submission of Confidential Settlement Statement. See Local Rule

14               270(d)).

15

16               Settlement statements should not be filed with the Clerk of the Court nor served on

17               any other party. Settlement statements shall be clearly marked “confidential” with

18               the date and time of the settlement conference indicated prominently thereon.

19
20               The confidential settlement statement shall be no longer than five pages in length,

21   1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the
22   authority to order parties, including the federal government, to participate in mandatory settlement
     conferences . . . .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d
23   1051, 1053, 1057, 1059 (9th Cir. 2012) (“[T]he district court has broad authority to compel participation in
     mandatory settlement conference[s].”). The term “full authority to settle” means that the individuals
24   attending the mediation conference must be authorized to fully explore settlement options and to agree at
     that time to any settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat
25   Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6
     F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also have “unfettered
26   discretion and authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker
     Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003). The purpose behind requiring the attendance of a
27   person with full settlement authority is that the parties’ view of the case may be altered during the face to
     face conference. Id. at 486. An authorization to settle for a limited dollar amount or sum certain can be
28   found not to comply with the requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270
     F.3d 590, 596-97 (8th Cir. 2001).
                                                           2
1

2             typed or neatly printed, and include the following:

3

4             a. A brief statement of the facts of the case.

5             b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

6                which the claims are founded; a forthright evaluation of the parties’ likelihood of

7                prevailing on the claims and defenses; and a description of the major issues in

8                dispute.

9             c. An estimate of the cost and time to be expended for further discovery, pretrial, and

10               trial.

11            d. The party’s position on settlement, including present demands and offers and a

12               history of past settlement discussions, offers, and demands.

13            e. A brief statement of each party’s expectations and goals for the settlement

14               conference, including how much a party is willing to accept and/or willing to pay.

15            f. If the parties intend to discuss the joint settlement of any other actions or claims

16               not in this suit, give a brief description of each action or claim as set forth above,

17               including case number(s) is applicable.

18
     IT IS SO ORDERED.
19
20
     Dated:   December 11, 2019
21                                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27
28

                                                     3
